DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Rejections not repeated from the previous Office Action are withdrawn.

Election/Restrictions
By the response filed 17 November 2021 Applicant elected the invention of Group I, Claims 1-11, 16 and 17, and the species of the combination of mutations H198D/F/G/I/L/N/S/T/Y, F7K, S224F/I/P, V230R and A257F/I/V.  In addition, the species of parent lipases having SEQ ID NO: 2, 4, 6, 8, 10 or 12 were considered in the Office Action of 07 December 2021.  Although Applicant had elected the combination of mutations H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, F7H/K/R, S224C/F/H/I/L/P/Y, V230H/K/L/R and A257F/H/I/L/V/Y in the response filed 17 November 2021, the Amendment filed 28 February 2022 has broadened independent Claim 1 to lipase variants only requiring the mutation H198A/D/E/F/G/I/L/N/Q/S/T/V/Y.  Although the amended claims are improper because they are not directed to the previously elected species of the combination of mutations H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, F7H/K/R, S224C/F/H/I/L/P/Y, V230H/K/L/R and A257F/H/I/L/V/Y, the amended claims have nevertheless been considered on the merits.
	Claims 12-15, 19, 20, 23-26 and 28-32 have been cancelled.  Claims 18, 21, 22 and 27 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-11, 16 and 17 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a parent lipase comprising the amino acid sequence of SEQ ID NO: 10.  Position 256 of SEQ ID NO: 10 is a P residue.  Claim 3 is confusing in its recitation of a “T256A/K/N/Q/R/S/P/W” mutations because the wild type residue at position of SEQ ID NO: 10 is a P residue and not a T residue.  This same issue appears in Claim 5.  In addition, see options 70)-77) in Claim 11 which refer to a T256 wild type position of SEQ ID NO: 10.








(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation 
Scope of the claimed genus
Claim 1 is drawn to a lipase variant having lipase activity and having between 
80% to less than 100% sequence identity to a parent lipase comprising the amino acid sequence of SEQ ID NO: 10, or an active fragment thereof, wherein the variant comprises H198A/D/E/F/G//L/N/Q/S/T/V/Y, using SEQ ID NO:10 for position numbering.  Claims 6, 7 and 8 also contain claim language with respect to the recitation of “active fragments thereof” of the parent lipases.
The subject of this rejection is the recitation of “or an active fragment thereof” of the parent lipases.  The claims encompass thousands of different active fragments of 80% variants of SEQ ID NO: 10.
Assessment of whether species are disclosed in the original specification 
The Specification only describes instances of the full length polypeptide having SEQ ID NO: 10 with substitutions at certain specified positions.  The Specification does not describe any active fragments of any 80% variant of SEQ ID NO: 10.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of active fragments of 80% variants of SEQ ID NO: 10 and the functional characteristics of such fragments, i.e., lipase activity.
The specification, however, does not describe physical and/or chemical properties of any active fragment of an 80% variant of SEQ ID NO: 10 or how lipase activity correlates with any active fragment of an 80% variant of SEQ ID NO: 10.  The specification only describes instances of the full length polypeptide having SEQ ID NO: 10 with substitutions at certain specified positions.  Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, namely what portions of the full length polypeptide of 80% variants of SEQ ID NO: 10 with substitutions at 
In conclusion, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the invention with respect to the claimed active fragments of 80% variants of SEQ ID NO: 10 with substitutions at certain specified positions which have lipase activity.
Response to Arguments
Applicant has argued that the 112(a) rejection is inappropriate because the “[a]mendments clarify that the claimed fragments have lipase activity” and “[a] person of ordinary skill in the art would recognize that such fragments are encompassed by the disclosures and examples provided in the specification.”  The argument is not convincing because, as discussed above, the Specification fails to provide an adequate written description of such active fragments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3-11, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 10, 12-16 and 19-23 of copending Application No. 17/518019.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent lipase having SEQ ID NO: 1 of the ‘019 application has 99% sequence identity with SEQ ID NO: 10 of the present application and the ‘019 application recites that the lipase variants of SEQ ID NO: 1 may include mutation of residue H198, such as H198S/L/G/Y/T/D, and may also include additional mutations such as F51V and P256T.  Thus, the claims of the ‘019 application recite species within the scope of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-11, 16 and 17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,203,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent lipase having SEQ ID NO: 1 of the ‘732 patent has 99% sequence identity with SEQ ID NO: 10 of the present application and the ‘732 patent recites that the lipase variants of SEQ ID NO: 1 may include mutation of residue H198, such as H198S, and may also include additional mutations such as F51V and P256T.  Thus, the claims of the ‘732 patent recite species within the scope of the present application.

s 1-11, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-15 of U.S. Patent No. 10,920,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent lipase having SEQ ID NO: 10 of the ‘203 patent has 100% sequence identity with SEQ ID NO: 10 of the present application and the ‘203 patent recites that the lipase variants of SEQ ID NO: 10 may include mutation of residue H198, such as H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, and may also include additional mutations such as F7H/K/R, F51V, T143A/G/S/V, A150G/V, N200H/K/Q/R, 1202G/L/V, S224C/F/H/I/L/P/Y, L227D/E/K/R, P229H/K/R, V230H/K/L/R, I255A/G/N/P/S/T/V/Y, P256A/K/N/Q/R/S/W or T256A/K/N/Q/R/S/P/W, A257F/H/I/L/V/Y, L259F/Y, and W260D/E/F/H/I/L/N/Q/S/T/Y.  Thus, the claims of the ‘203 patent recite species within the scope of the present application.

Claims 1-11, 16 and 17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15 and 16 of U.S. Patent No. 10,669,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent lipase having SEQ ID NO: 2 of the ‘511 patent has 99% sequence identity with SEQ ID NO: 10 of the present application and the ‘511 patent recites that the lipase variants of SEQ ID NO: 2 may include mutation of residue H198, such as H198S, and may also include additional mutations such as F51V, A150G, N200R, L227R, P229R, I255G, P256T/K and A257I/V.  Thus, the claims of the ‘511 patent recite species within the scope of the present application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652